Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


Allowable Subject Matter

Claims 1-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “one or more computer storage media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: causing the one or more light sources to emit light; causing the one or more electromagnetic radiation detectors to detect light from the irradiated field of view including the target object; determining an ambient light correction by detecting ambient light levels; applying the ambient light correction to the detected light to determine levels of light absorption related to the emitted light and reflected light from the target object; identifying, based on the levels of light absorption, a characteristic of the target object; and displaying an output associated with the characteristic of the target object to the user on the head-mounted display system” along with all other limitations of the claim. 
As to claim 21, the prior arts alone or in combination fail to disclose the claimed limitations such as, “one or more computer storage media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: detecting ambient light of a first wavelength within the irradiated field of view; emitting light of the first wavelength toward the target object; detecting light of the first wavelength reflected by the target object; subtracting an intensity of the detected ambient light of the first wavelength from an intensity of the detected light reflected by the target object to calculate a level of light absorption related to the emitted light and the reflected light from the target object; identifying, based on an absorption database of light absorption properties of a plurality of materials, a material characteristic of the target object; and displaying, to the user, an output associated with the material characteristic” along with all other limitations of the claim. 
As to claim 22, the prior arts alone or in combination fail to disclose the claimed limitations such as, “one or more computer storage media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: emitting light of a first wavelength in an irradiated field of view, the light comprising a time-encoded variation; detecting light of the first wavelength reflected from a target object within the irradiated field of view; identifying, based at least in part on the detected light and the time-encoded variation, an ambient light component of the detected light and a reflected component of the detected light; identifying, based at least in part on the reflected component and an absorption database of light absorption properties of at least one material, a material characteristic of the target object; and displaying, to the user, an output associated with the material characteristic” along with all other limitations of the claim. 



 

Claims 2-18 are allowable due to their dependencies. 
The closest references, Myers et al. "LIBS system with compact fiber spectrometer, head mounted spectra display and hand held eye-safe erbium glass laser gun" and Pandata Research LLC (WO 2016048293 A1)alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886